Citation Nr: 9902609	
Decision Date: 01/29/99    Archive Date: 02/04/99

DOCKET NO.  96-16 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder to include post traumatic stress disorder (PTSD).

(The issue of entitlement to a waiver of the recovery of an 
overpayment of improved disability pension benefits, Docket 
No. 94-46 862A., is the subject of a separate Board 
decision.) 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

K. J. Loring, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1970 to 
January 1972.

This matter arises from a February 1996 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, which denied the benefit sought on 
appeal.  The case has been referred to the Board of Veterans 
Appeals (Board) for resolution.

The Board notes that in July and September 1998, subsequent 
to certification of this appeal to the Board, the veteran 
submitted a substantial amount of additional evidence in the 
form of lay statements and medical records.  Generally, the 
law requires that any such pertinent evidence must be 
returned to the agency of original jurisdiction for review 
and the issuance of a supplemental statement of the case; 
unless accompanied by the appellants signed waiver.  
38 C.F.R. § 20.1304(c) (1998).  However, after reviewing the 
additional evidence, the Board concludes that a remand is 
unnecessary.  The veterans statements essentially repeat 
earlier contentions and do not provide new assertions or 
evidence.  The medical records are duplicate copies of 
records already associated with the claims file with the 
exclusion of a 1997 notation of insomnia and treatment for a 
skin rash.  As there is no evidence that is pertinent to 
the issue on appeal, as contemplated in 38 C.F.R. 
§ 20.1304(c), the Board finds that remand for review by the 
agency of original jurisdiction and issuance of a 
supplemental statement of the case is not required.  Thus, 
appellate review will proceed accordingly.  



CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that she has an acquired psychiatric 
disorder, specifically PTSD, that began in 1971 as a result 
of her military service.  She asserts that she was exposed to 
three separate traumatic events during her service, any or 
all of which contributed to her PTSD condition.  She 
maintains that she is entitled to service connection for her 
psychiatric disorder. 


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the preponderance of the 
evidence is against entitlement to service connection for an 
acquired psychiatric disorder, to include PTSD. 


FINDINGS OF FACT

1.  Service medical records reveal no complaints, clinical 
findings, or noted abnormalities regarding the veterans 
mental health.

2.  The veteran was a clerk typist during service and did not 
engage in combat or receive any medals indicative of combat.  

3.  There is no objective lay or medical evidence to support 
the veterans assertions of assault during service. 

4.  There is no credible supporting evidence to verify the 
veterans report of seeing a deceased child lying in a road 
in Vietnam. 

5.  The veteran was initially diagnosed with a generalized 
anxiety disorder in 1987, more than fifteen years after 
separation from service.  

6.  There is no medical evidence to show that the veterans 
acquired psychiatric disorder began during service.   

7.  In August 1996, a VA examination report indicated that 
the veteran had PTSD based upon her report of trauma during 
service.  

8.  There is no objective evidence of verified stressors 
during service that would serve as a basis for a diagnosis of 
PTSD; the veterans diagnosed PTSD is not related to military 
service.  


CONCLUSION OF LAW

An acquired psychiatric disorder, to include PTSD, was not 
incurred during service.  38 U.S.C.A. §§ 1110, 5107 (West 
1991); 38 C.F.R. §§ 3.102, 3.303 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veterans claim is well grounded within the meaning of 38 
U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet.App. 78, 81 
(1990); Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990).  That 
is, the Board finds that the veteran has presented a claim 
which is not implausible when her contentions and the 
evidence of record are viewed in the light most favorable to 
that claim.  The Board is also satisfied that all relevant 
facts have been properly and sufficiently developed and that 
no further assistance to the veteran is required in order to 
comply with the duty to assist her mandated by 38 U.S.C.A. 
§ 5107(a).

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury suffered or disease contracted within the line of duty 
if the disability is not a result of the veterans own 
willful misconduct.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303(a) (1998).  With 
chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however, remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

With regard to post traumatic stress disorder in particular, 
there must be medical evidence establishing a clear diagnosis 
of the condition; credible supporting evidence that a claimed 
in-service stressor actually occurred; and a link, 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor. 38 C.F.R. 
§ 3.304(f) (1998).  A clear, current diagnosis, at a minimum, 
is an unequivocal one.  Cohen v. Brown, 10 Vet.App. 128, 139 
(1997).  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether or not the veteran 
engaged in combat with the enemy.  38 U.S.C.A. § 1154(b) 
(West 1991); 38 C.F.R. §§ 3.303, 3.304(f); West v. Brown, 7 
Vet.App. 70, 75 (1994); Hayes v. Brown, 5 Vet.App. 60, 66 
(1993).  If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veterans statement 
as to the occurrence of the claimed stressor.  It is not 
sufficient to simply rely on service in a combat zone.  
Zarycki v. Brown, 6 Vet.App. 91, 99 (1993).  While the 
evidence need not be limited to service department records, 
it must be credible and supportive of the occurrence of the 
stressor.  Cohen, 10 Vet.App. at 147; Doran v. Brown, 6 Vet. 
App. 283, 289 (1994).  

In the instant case, the veteran does not allege that she 
engaged in combat but two of her reported stressors are 
related to trips to Vietnam.  She contends that her initial 
stressor occurred during basic training when she was 
propositioned by another woman in her company.  She also 
asserted that an enlisted man touched her breast one time 
when she was in a service club.  She contends that her 
hospitalization in July 1970 (for pneumonia) further supports 
that she was subjected to traumatic events during service.  
She maintains that the hospital record is proof that she was 
made sick by the harassment she faced from other enlisted 
women.  

With regard to stressors related to Vietnam, she reported 
that she assisted in processing veterans who were returning 
from Vietnam by flying over to Vietnam on two occasions.  
During one flight in 1970, she stated that she saw a young 
child alive and then shortly thereafter saw the same child 
dead in the road.  The child reminded her of her own 
daughter.  She also reported that during another trip to 
Vietnam in 1971, she was assaulted by a Republic of Vietnam 
soldier (or a civilian) who attempted to rape her.  She 
stated that she shot and killed him and the incident was 
covered up by the officers in charge.  

Her reported final stressful incident during service was an 
abusive marriage.  Her husband, an enlisted man, physically 
and verbally abused her between 1971 and 1972.  She stated 
that he assaulted her causing her to suffer a miscarriage.

Service medical records reveal no complaints, clinical 
abnormalities, or diagnostic findings regarding the veterans 
mental health.  A December 1971 note referenced that she was 
having marital problems but there was no indication of any 
mental health disorder.  Her separation examination report 
indicated a normal psychiatric evaluation.

The veteran asserts that she was seen immediately after 
service for her psychiatric disorder.  However, her claims 
files, which are voluminous and contain many copies of both 
private and VA medical records, reflect no reference to 
psychiatric treatment during the 1970s and there is no 
record of any psychiatric disorder until a diagnosis of 
generalized anxiety disorder in 1987.  Private treatment 
records from 1974 through 1977 reflect treatment for 
gastritis, a recurrent cyst, bad dreams, and tension 
headaches.  The private physician noted that the veteran 
tended to be nervous.  There is no psychiatric diagnosis.  
Records from two private hospital admissions in August 1986 
and July 1987 show treatment for a drug overdose.  The August 
1986 discharge summary stated no cause for the overdose but 
the veteran was noted to have grandiose ideas and was 
referred to psychiatric counseling.  The July 1987 discharge 
summary indicated that the overdose was related to domestic 
problems.  There was a notation that the veteran had not 
followed up on previous recommendation for therapy.  There 
was no diagnosis of a psychiatric disorder in either 
discharge summary.  

VA outpatient treatment records of 1987 and 1988 reflect a 
diagnosis of generalized anxiety disorder.  VA Medical Center 
(VAMC) records show that the veteran was admitted for 
treatment of depression in 1990 and 1991 with an initial 
diagnosis of bipolar manic disorder in January 1991.  She had 
many subsequent VAMC psychiatric admissions from 1992 through 
September 1995, all with diagnoses of bipolar disorder and a 
variety of other psychiatric diagnoses including depression 
and personality disorder.  There is no diagnosis of PTSD.  An 
August 1995 letter to the veteran from the VAMC noted that 
despite her reported trauma, she did not have the clinical 
symptoms of PTSD.  A subsequent September 1995 VAMC discharge 
summary included with the bipolar diagnosis the following 
diagnoses: rule out pathological gambling; rule out PTSD 
versus malingering; personality disorder not otherwise 
specified with histrionic and narcissistic features.  The 
veteran enrolled in the Women Vets Recovery Program after her 
discharge from the hospital and continued with mental health 
treatment.  

In August 1996, the veteran was afforded a VA examination for 
PTSD.  The VA psychologist administered several tests, 
including the Minnesota Multiphasic Personality Inventory 
(MMPI-2), the Mississippi Scale for Combat Related PTSD, and 
the Exner Rorschach.  The examiner noted that the Rorschach 
appeared valid but the MMPI was only possibly valid which 
also called into question the elevation on the Mississippi 
Scale.  Despite the questionable validity of the test scores, 
the examiner found that the veteran had experienced three 
events that qualified as traumatic according to PTSD 
criteria.  The events described included the trip to Vietnam 
and viewing a dead baby; a second trip to Vietnam and an 
assault by a Vietnamese civilian (the veteran reported that 
she was pushed down by the man and when she fell a gun that 
she had pulled from her bag fired and killed him); and a 
third incident of physical abuse by her husband during 
service.  She stated that her husband during that time was 
also a Vietnam veteran who abused drugs, which resulted in 
her being beaten every weekend.  The VA examiner noted that 
these events were persistently reexperienced by the veteran 
through recollections, dreams, illusions, and intense 
psychological distress.  He noted that the duration of these 
symptoms had lasted many years.  Her Axis I diagnosis was 
reported as PTSD with no diagnosis reported on Axis II.  

A November 1996 psychological evaluation was conducted by the 
Ohio State Department of Vocational Rehabilitation.  The 
veteran reported that she had a previous diagnosis of bipolar 
disorder but that she believed she had PTSD.  The 
psychologist administered a battery of tests and found that 
the veterans MMPI-2 profile was highly elevated with 
depression being the most prominent emotional 
characteristic.  Her diagnosis was reported as: Axis I  
major depression, PTSD; Axis II  personality disorder, not 
otherwise specified.  The psychologist provided no 
explanation or rationale for the PTSD diagnosis and did not 
recount any stressful event that would serve as a basis for 
the diagnosis.  

In reviewing the veterans claim for service connection for 
an acquired psychiatric disorder, the Board finds that the 
medical evidence of record does not support her claim.  Her 
service medical records are completely devoid of any 
complaints or clinical findings regarding a psychiatric 
disorder, indeed her psychiatric evaluation at separation was 
negative.  Her initial psychiatric diagnosis of a generalized 
anxiety disorder occurred in 1987, more than fifteen years 
after separation from service.  Her initial bipolar disorder 
diagnosis occurred in 1991, nearly twenty years after 
separation from service.  There is no medical evidence to 
show that any psychiatric disorder began during service.

With respect to her claim for PTSD, the Board concludes that 
the preponderance of the evidence is against the veterans 
claim.  The veteran did not engage in combat with the enemy.  
Therefore, her diagnosis must be supported by credible 
evidence that corroborates the occurrence of the claimed 
stressors.  There is no such corroboration or verification 
associated with the claims file.  The veteran states that her 
hospitalization during service supports the occurrence of 
sexual propositioning and assault by other enlistees, her 
initial stressful event.  However, she was hospitalized for 
pneumonia and there is no indication that it was 
etiologically related to any episode of assault.  

Her contention that two of her stressors occurred during 
flights to Vietnam are also without independent verification.  
While her testimony about the incidents that occurred in 
Vietnam is presumed credible for purposes of establishing a 
well-grounded claim (see King v. Brown, 5 Vet. App.19, 21 
(1993)), it is insufficient to establish the presence of a 
stressor to support a diagnosis of PTSD in a non-combat 
situation.  Although the veteran submitted a lay statement 
from a friend who attested that the veteran wrote to her from 
Vietnam, there is no evidence of record to show that the 
veteran was even in Vietnam.  Her service personnel records 
show that her MOS was a clerk typist and there is no 
indication of any duty overseas.  Moreover, she stated that 
the shooting of the Vietnamese solder or civilian was 
covered up and was not of record.  The friends statement 
did not provide any corroboration of the veterans statements 
that she saw a deceased child in the road, or that she was 
sexually assaulted by a Vietnamese soldier or civilian.  See 
YR v. West, 11 Vet. App. 393, 398 (1998).  

Another lay statement submitted in June 1998 attested to the 
changes in the veteran since her return from Vietnam.  The 
affiant, a minister, reported that he had known the veteran 
since childhood.  He stated that she was now different, not 
just because of Vietnam, but in addition to her service, he 
believed that something had happened to change her from who 
she had been prior to service.  He did not provide any 
information to corroborate specific events or incidences as 
reported by the veteran.  

The veterans reports of domestic violence in her 
relationship with her husband during service are also 
unverified.  There are no corroborating lay statements or 
medical findings regarding physical abuse.  The is only a 
single reference to marital counseling in the service medical 
records without any indication of the nature of the marriage 
relationship.  There is no evidence in the service medical 
records to indicate a traumatic or stressful event during 
service.  

The Board acknowledges that two different psychologists have 
reported a diagnosis of PTSD for the veteran.  However, the 
Board finds that the evidence which indicates a primary 
diagnose of bipolar disorder is of more weight and probative 
value than the PTSD diagnoses.  The August 1996 diagnosis 
from the VA psychologist was based upon the veterans report 
of unverified stressors.  This diagnosis was reported despite 
his own evaluation of a questionable MMPI-2 profile and 
elevated PTSD scores that were also questionable.  The 
private psychologist who reported a PTSD diagnosis provided 
no explanation at all for his determination.  He described 
the various testing mechanisms but never outlined the 
stressors that were the basis of his diagnosis.  The four or 
five previous diagnoses of bipolar manic disorder were based 
upon multiple hospital admissions of several days with 
evaluation by different psychiatrists and clinicians.  Also 
of note in evaluating the evidence is the notation of a VA 
psychiatrist in September 1995, that the veteran was an 
unreliable historian.  

The Board also notes that the veteran has submitted for 
consideration several journal articles and treatise excerpts 
regarding PTSD, as well as a clinical handbook on PTSD.  
Although the evidence outlines various clinical signs, 
symptoms, and causes for PTSD, particularly in women, there 
is no evidence to show that the veterans diagnosed PTSD is 
related to her military service.  See Libertine v. Brown, 9 
Vet. App. 521, 523 (1996).

In summary, the Board concludes that as there is no medical 
evidence of a psychiatric disorder during service, and no 
credible supporting evidence that a claimed in-service 
stressor actually occurred to support a diagnosis of PTSD, 
the claim must be denied.

As there is no evidence of record that is in relative 
equipoise, the doctrine of reasonable doubt is not for 
application.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49, 54 (1990).   


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder, to include PTSD, is denied. 



		
	BRUCE KANNEE 
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.

- 2 -
